DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                   
Claim Objection
2.       Claim 3 is objected to because of the following informalities:
          Regarding claim 3, line 2, it appears that the term “the RTP serial bus” is a repeated term from “a RTP bus” in claim 1. However it is not clear that the term “RTP serial bus” in claim 3 is intended to be the same or difference with the term “a RTP bus” from claim 1. Clarification requests.  
                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 1-2, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comfort et al. (US Pat. 4807161; hereinafter “Comfort”).          Regarding claim 1, Comfort discloses a tester for printed circuit boards (PCBs) (“An automatic test equipment for the functional testing of electrical printed circuit board assemblies”; see abstract), comprising:          a test fixture (An automatic test equipment-ATE, see Figs. 1A and 12A) having a plurality of electrical contacts for contacting the PCBs that are units under test (UUTs) (see at least in col. 7 lines 1-15 and col. 11 line 60 to col. 12 line 18) wherein the test fixture carries:                   a remote test peripheral master (RTPM) module (RTE master 27, see Fig. 12a), and               a remote test peripheral slave (RTPS) module (RTE slaves 27’, see Fig. 12a), wherein the RTPM module and the RTPS module are connected through a remote test peripheral (RTP) bus (Fig. 12a shows that the RTE master 27 and the RTE slaves are electrically connected via the system bus).
          Regarding claim 2, Comfort discloses the tester of claim 1, wherein the RTPS module is a first RTPS module, the tester further comprising a second RTPS module in communication with the first RTPS module (see Fig. 12A).
          Regarding claim 10, Comfort discloses the tester of claim 1, further comprising at least one UUT electrically connected to the test fixture through a plurality of contact pins (the UUT electrically connected to the test equipment through a plurality of bed of nails jigs (contact pins); column 22, lines 21-49, claim 26).
          Regarding claim 12, Comfort discloses the tester of claim, further comprising a memory device configured to store test point information and test programs (a random memory access (memory device) capable of preprogramming and storing test point information and waveform shapes (test program); column 21, lines 16-33, column 24, lines 5-46, claims 13, 41).
6.      Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricchetti et al. (US Pub. 2006/0107160; hereinafter “Ricchetti”).           Regarding claim1, Ricchetti discloses a tester for printed circuit boards (PCBs) (“present invention relates generally to scan-based testing of integrated circuits, printed circuit boards…”; see paragraph [003]), comprising:         a test fixture (“A Parallel Test Architecture (PTA) is provided that facilitates concurrent test, debug or programmable configuration of multiple electronic circuits (i.e., simultaneously). The PTA includes a communications path, a primary test controller, and a number of local test controllers …”; see abstract) having a plurality of electrical contacts for contacting the PCBs that are units under test (UUTs) (Units Under Test –UUTs; see Fig. 5 and [0051-0052]), wherein the test fixture carries:                   a remote test peripheral master (RTPM) module (a master test controller 502, see Fig. 5 and  [0027, 0051]), and                   a remote test peripheral slave (RTPS) module (Fig. 5, Addressable PTB Controllers 508.1-508.n), wherein the RTPM module and the RTPS module are connected through a remote test peripheral (RTP) bus (a bus 504).

Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.     Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Comfort in view of Matt et al. (US Pub. 2016/0210253; hereinafter “Matt”).        Regarding claim 3, Comfort discloses the tester of claim 2, wherein the RTPM module (the real-time master emulation module 27 is a first master module; column 20, lines 39-49) is a first master module, the first RTPS module belongs to a first plurality of RTPS modules (four RTP slaves, in Fig. 12a), and the RTP bus is a first RTP bus (the system bus), the tester further comprising: a second RTPM module (a second real-time master emulation module; column 20, lines 39-49), and a second plurality of RTPS modules (a second set of four real-time slave emulation modules; column 20, lines 39-49), wherein the second RTPM module and the second plurality of RTPS modules are connected through a second RTP serial bus (the second real-time master emulation module and second set of real-time slave emulation modules are connected through a second daisy chained cable (bus); column 20, lines 39-49).       Comfort does not explicitly specify that the RTP bus is a RTP serial bus.       Matt discloses the RTP serial bus (the serial bus 1 (remote test peripheral serial bus); figure 2).         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Comfort to provide the remote test peripheral (RTP) serial bus, as taught by Matt, in order to gain the advantage of monitoring and controlling the slave modules sequentially to detect and rectify faults in individual slave modules.9.     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Comfort in view of Akar et al. (US Pat. 5216361; hereinafter “Akar”).        Regarding claim 5, Comfort discloses the tester of claim 1, further comprising a control system that includes: manufacturing defects analyzer (ICT/MDA) (an optional module (control system) with a manufacturing defects analyzer which is used for in-circuit testing; column 23, lines 30-53, claim 36), except for specifying that a control system that includes: an in-circuit tester and, and a host controller.        Akar discloses a control system includes: a host controller (a control system includes a test head controller 12 (host controller); figure 1, column 3, lines 32-56).         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Comfort to provide a control system includes a host controller, as taught by Akar, in order to gain the advantage of managing and organizing multiple tests and analyzing test results to provide a feedback and to tailor the test programs.
10.     Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Comfort in view of Akar and further in view of Carter-Lewis et al. (US Pat. 6717541; hereinafter “Carter-Lewis”).        Regarding claim 6, Comfort and Akar disclose the tester of claim 5, Akar further teaches wherein the control system is connected with the test fixture through a bus (the control system is connected to the backplane of text fixture through a bus; figure 1).       Comfort fails to disclose a high speed serial bus.
      Carter-Lewis discloses a high speed serial bus (a high speed communications bus with serial interface (high speed serial bus); claim 11).        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Comfort to provide a high speed serial bus, as taught by Carter-Lewis, in order to gain the advantage of transmission of data back and forth at a high speed and with no transmission loss.
         Regarding claim 8, Comfort and Akar disclose the tester of claim 5, except for specifying that further comprising a high speed serial hub configured to route data between the RTPM module and the host controller.         Carter-Lewis discloses a high speed serial hub configured to route data between the module and the host controller (a high speed communications bus with serial interface (high speed serial hub) configured to route data between the readout module and the host controller; claim 11).             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Comfort to provide a high speed serial hub configured to route data between the module and the host controller, as taught by Carter-Lewis, in order to gain the advantage of providing test data faster to an external device which can process and provide dynamic feedback to tailor test programs for the UUT thereby improving accuracy of the tester.11.     Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Comfort in view of Williams et al. (US Pub. 2003/0016039; hereinafter “Williams”).
         Regarding claim 11, Comfort discloses the tester of claim 1, except for specifying that further comprising at least one UUT optically or wirelessly connected to the test fixture.                 Williams discloses at least one UUT optically or wirelessly connected to the test fixture (the printed circuit board (UUT) is wirelessly connected to the test system through a wireless connector (test fixture); claim 1).              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Comfort to provide at least one UUT optically or wirelessly connected to the test fixture, as taught by Williams, in order to gain the advantage of testing devices remotely and also to make the tester compact and less cumbersome without wires.
12.     Claims 13-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Comfort in view of Matt and further in view of Carter-Lewis.
          Regarding claim 13, Comfort discloses a method for testing printed circuit boards (PCBs) that are units under test (UUTs) (a method for testing printed circuit boards that are unit under test; see abstract and claim 25), the method comprising:          establishing a data channel between a remote test peripheral slave (RTPS) module and at least one UUT (establishing a channel to send test data (data channel) between a real-time slave emulation module (remote test peripheral slave module) and a UUT; see figures 12A, 12D, and column 21, lines 34-57);           establishing a control channel between a remote test peripheral master (RTPM) module and the RTPS module through a remote test peripheral (RTP) bus (establishing a line for sending controls (control channel) between a real-time master emulation module (remote test peripheral master module) and the real-time slave emulation module; see column 10, lines 7-19), wherein the RTPM module and the RTPS module are carried by a test fixture (the real-time master emulation module and real-time slave emulation module are part of the automatic test equipment (test fixture);see figure 1B);             applying test program to the at least one UUT (applying stimulus patterns (test program) to the UUT; figures 12A, 12D, column 21, lines 34-57);             collecting test data by the RTPS module (collecting faults and results (test data) by the real-time slave emulation module; figures 12A, 12D, column 21, lines 34-57), wherein the test data are generated in response to applying the test program to the UUT (wherein the faults and results are generated in response to applying the stimulus pattern to the UUT; see figures 12A, 12D, column 21, lines 34-57).             Comfort does not explicitly specify that to disclose the modules are connected through a remote test peripheral (RTP) serial bus.               Matt discloses the modules are connected through a remote test peripheral (RTP) serial bus (the modules 7-10 are connected through a serial bus 1 (remote test peripheral serial bus); figure 2).             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Comfort to provide the modules are connected through a remote test peripheral (RTP) serial bus, as taught by Matt, in order to gain the advantage of monitoring and controlling the slave modules sequentially to detect and rectify faults in individual slave modules.               Comfort and Matt are silent about sending test data to a host controller through a high speed serial bus.                Carter-Lewis discloses sending test data to a host controller through a high speed serial bus (sending digital data to a controller (host controller) through a high speed serial communications bus; see abstract).              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Comfort and Matt to provide sending test data to a host controller through a high speed serial bus, as taught by Carter-Lewis, in order to gain the advantage of providing test data faster to an external device which can process and provide dynamic feedback to tailor test programs for the UUT thereby enhancing accuracy of the tester.
          Regarding claim 14, Comfort and Matt and Carter-Lewis disclose the method of claim 13, Comfort further teaches wherein the RTPS module is a first RTPS module in a master/slave chain, and wherein the master/slave chain includes a plurality of RTPS modules (the real-time slave emulating module is the first real-time slave emulating module and wherein the master/slave chain has a 4 real-time slave emulation modules; see figure 12A, column 20, lines 39-49), the method further comprising: controlling the plurality of RTPS modules by the RTPM module through the control channel (controlling the four real-time slave emulation modules by the real-time master emulation module through the control line; see figure 12A, column 10, lines 7-19, column 20, lines 39-49).
          Regarding claim 15, Comfort and Matt and Carter-Lewis disclose the method of claim 14, Comfort further teaches comprising: comparing, by at least one RTPS module, returned test data with expected return values, and based on comparing, determining a pass/fail condition of the UUTs (comparing by the comparators in the real-time slave emulation modules, returned data from the UUT (test data) with expected data (expected return values) and based on comparing determining fault/ no fault condition in UUT; see column 21, lines 34-57).
          Regarding claim 16, Comfort and Matt and Carter-Lewis disclose 16. The method of claim 13, wherein the test program executes a functional test (FT), and wherein the data channel is a first data channel (a first data channel is the test controller transmitting the test data to the UUT), the method further comprising: establishing a second data channel (a second data channel is the test controller receiving the result data after the UUT tested) between an in-circuit tester and manufacturing defects analyzer (ICT/MDA) and the UUT; and running in-circuit test on the UUT (see at least in claim 16 and Fig. 6). 
          Regarding claim 21, Comfort and Matt and Carter-Lewis disclose the method of claim 13, Comfort further teaches wherein the test program is stored on a memory storage device carried by the test fixture (the test program with patterns are stored in RAM carried by the test equipment: column 21, lines 16-33, claim 41).
          Regarding claim 22, Comfort and Matt and Carter-Lewis disclose the method of claim 21, Comfort further teaches comprising initiating an execution of the test program by the RTPM module (initiating an execution of stimulus patterns test program by the real-time master module through controls; column 10, lines 7-19, column 21, lines 15-57).
13.     Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Comfort in view of Matt and Carter-Lewis and further in view of Botala et al. (US Pat. 6868513; hereinafter “Botala”).
          Regarding claim 22, Comfort and Matt and Carter-Lewis disclose the method of claim 13, except for specifying that wherein multiple UUTs are tested in parallel.           Botala discloses multiple UUTs are tested in parallel (multiple DUTs (UUTs) are tested in parallel; column 2, lines 36-65).              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Comfort and Matt and Carter-Lewis to provide multiple UUTs are tested in parallel, as taught by Botala, in order to gain the advantage of making the testing process time and resource efficient.14.    Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ricchetti in view of Kushnick et al. (US Pub. 2008/0157805; hereinafter “Kushnick”).        Regarding claim 5, Ricchetti discloses the tester of claim 1, further comprising a control system that includes: an in-circuit tester and manufacturing defects analyzer (ICT/MDA) (“the test controller 502 can run a test in parallel on many UUTs and then check each PTB Controller to see if there is a failure for the associated UUT. Failing UUTs may then be accessed individually, using the normal TDI-TDO access of the PTB 504, if any diagnosis and repair of the UUT is necessary” from [0079]), except for specifying that the control system includes a host controller.       Kushnick discloses a test system (100, Fig, 1) comprising a host controller (10).       It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Ricchetti by having a host controller as taught by Kushnick for purpose of to meet the system design and specification requirement.       Regarding claim 7, Ricchetti and Kushnick disclose the tester of claim 5, Ricchetti further teaches comprising a plurality of switches (1250.1-1250.n, in Fig. 12) connecting the ICT/MDA (1202) with the RTPS module (1208.1-1208.n). Ricchetti does not explicitly disclose that a plurality of relays (1250.1-1250.n, in Fig. 12) connecting the ICT/MDA (1202) with the RTPS module (1208.1-1208.n).Kushnick discloses comprising a plurality of relays (542, in Fig. 5a) connecting the DUT connections and the controller (see [0057]).        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the switches of Ricchetti as relay switches as taught by Kushnick for purpose of to meet the system design and specification requirement.
15.  Claims 13, 18-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ricchetti in view of Carter-Lewis.           Regarding claim 13, Ricchetti discloses a method for testing printed circuit boards (PCBs) that are units under test (UUTs) (“present invention relates generally to scan-based testing of integrated circuits, printed circuit boards…”; see paragraph [003]), the method comprising:          establishing a data channel between a remote test peripheral slave (RTPS) module (PTB controllers 508.1-508.n, in Fig. 5) and at least one UUT (the UUTs 506.1-506.n) (“the UUTs 506.1-506.n are connected to the PTB 504 via respective addressable PTB Controller circuits 508.1-508.n….each PTB Controller 508.1-508.n handles local communications with a respective UUT 506.1-506.n”; see at least in [0051, 0054]);            establishing a control channel between a remote test peripheral master (RTPM) module (a master test controller 502) and the RTPS module through a remote test peripheral (RTP) serial bus (“The PTB 504 facilitates communication between the test controller 502 and the UUTs 506.1-506.n via the respective addressable PTB Controller circuits 508.1-508.n”; see [0053]), wherein the RTPM module and the RTPS module are carried by a test fixture (500 in Fig. 5, “A Parallel Test Architecture (PTA) is provided that facilitates concurrent test, debug or programmable configuration of multiple electronic circuits (i.e., simultaneously). The PTA includes a communications path, a primary test controller, and a number of local test controllers …”; see abstract);             applying test program to the at least one UUT (“the test controller 502 may comprise a general-purpose computer or PC including at least one memory such as Read-Only Memory (ROM) and Random Access Memory (RAM) for storing data, operating systems, and application software modules for testing, debugging, or programmably configuring the UUTs 506.1-506.n, and at least one processor for controlling the respective PTB Controller circuits 508.1-508.n via the PTB 504 and executing electronic circuit testing/debugging/configuration applications” from [0052] and also see [01550159]);             collecting test data by the RTPS module, wherein the test data are generated in response to applying the test program to the UUT (“The local controllers are configured to apply the stimulus data to the electronic circuits, to receive resultant data generated by the circuits in response to the stimulus data, and to verify the resultant data locally against the expected data substantially concurrently” from [0023], also see [0073, 0075, 0077, 0079]) ; and             Ricchetti does not explicitly specify that sending test data to a host controller through a high speed serial bus.             Carter-Lewis discloses sending test data to a host controller through a high speed serial bus (sending digital data to a controller (host controller) through a high speed serial communications bus; see abstract).              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tester of Ricchetti to provide sending test data to a host controller through a high speed serial bus, as taught by Carter-Lewis, in order to gain the advantage of providing test data faster to an external device which can process and provide dynamic feedback to tailor test programs for the UUT thereby enhancing accuracy of the tester.
          Regarding claim 18, Ricchetti and Carter-Lewis disclose the method of claim 13, Ricchetti further teaches comprising: in response to a query from the RTPM module, reporting a configuration of the RTPS module to the RTPM module (see [0059-0061, 0056-0067]). 
          Regarding claim 19, Ricchetti and Carter-Lewis disclose the method of claim 13, Ricchetti further teaches comprising: running a self-diagnostics by the RTPS module; and reporting the results of the self-diagnostics to the RTPM module (see at least in [0073, 0075, 0077, 0079]). 
          Regarding claim 20, Ricchetti and Carter-Lewis disclose the method of claim 19, Ricchetti further teaches wherein the results of the self-diagnostics of the test module include at least one of an erroneous wiring, a hardware failure, or a power issue (see at least in [0120-0122]). 
          Regarding claim 23, Ricchetti and Carter-Lewis disclose the method of claim 13, Ricchetti further teaches wherein multiple UUTs are tested in parallel (see at least in [0026]). 
          Regarding claim 24, Ricchetti and Carter-Lewis disclose the method of claim 23, Ricchetti further teaches wherein the UUTs have different designs (see at least in Fig. 12). 

Allowable Subject Matter
16.      Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
17.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Whetsel (U.S Pub. 20020035658).              Dangelo (U.S Pat. 7345495).
             Krech (U.S Pat. 6968545).
Conclusion
18.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/10/2021